Citation Nr: 0421033	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  02-15 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen a claim for entitlement to service 
connection for an acquired psychiatric disorder, diagnosed as 
schizophrenia.

2.  Whether the veteran is competent for VA benefits 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Regional Office (RO).  

The issue of whether the veteran is competent for VA benefits 
purposes is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The RO initially denied the veteran's claim for service 
connection for nervous condition in February 1978.  

2.  The Board subsequently denied the veteran's claim for 
service connection in October 1981 (upholding the February 
1978 rating). 

3.  The last final denial of the claim for service connection 
for nervous condition was an October 1996 rating decision, 
which found that new and material evidence had not been 
received to reopen the claim for service connection.  The 
veteran was notified and did not appeal.  

4.  Evidence received since the October 1996 RO decision is 
cumulative and is not so significant in connection with the 
evidence previously assembled that it must be considered in 
order to fairly decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The October 1996 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003).

2.  No new and material evidence has been received to warrant 
reopening of the issue of service connection for an acquired 
psychiatric disorder, diagnosed as schizophrenia.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA),  now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  The record 
reflects that the relevant evidence in this case has been 
developed to the extent possible.  All referenced VA 
outpatient treatment records have been requested, and all 
available records have been obtained.  The RO has regularly 
undertaken efforts to assist him throughout the claims 
process by obtaining evidence necessary to substantiate his 
claim, to include affording him comprehensive VA 
examinations, which have been associated with the claim 
files.  Neither the veteran nor his representative has 
identified additional relevant evidence that has not already 
been sought and associated with the claims files.  The Board 
does not know of any additional relevant evidence, which is 
available.  The Board concludes that all relevant data has 
been obtained for determining the merits of the veteran's 
claim and that VA has fulfilled its obligation to assist him 
in the development of the relevant evidence.  

Recent decisions of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) (Pelegrini I) and Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II), stand 
for the proposition that the plain language of [VCAA] 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In the present 
case, notice was given the veteran in a June 1999 letter 
prior to the rating action in February 2002.  At that time, 
the RO informed the veteran that the best source of new and 
material evidence would be evidence from doctors who examined 
him at or about the time he served in the military.  He was 
advised of the applicable law and regulations in the August 
2002 statement of the case.

Accordingly, the Board concludes it should proceed, as no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has sufficient notice of the type of information needed to 
support said claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000, has been satisfied with 
respect to said issue on appeal.  Accordingly, appellate 
review may proceed without harm or prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Law and Regulations

"New and material" evidence, is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a); Hodge v. West , 155 F.3d 1356 
(Fed. Cir. 1998).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the "presumption of credibility" doctrine, as articulated 
in Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, in this case, since the RO decision dated in 
October 1996.  See Hickson v. West,  12 Vet. App. 247, 251 
(1999).

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented. "  38 U.S.C.A. § 5103A(f) 
(West 2002).  

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  (See 
38 C.F.R. § 3,156(a)).  However, this amendment is effective 
only for claims filed  on or after August 29, 2001.  The 
veteran's claim was filed in August 1998.  As a result, the 
amended regulatory provisions governing new and material 
evidence is not applicable to the veteran's claim to reopen.  
Consequently, the current appeal will be decided under the 
old version of § 3.156(a) as is outlined in the decision 
below.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Factual Background

In February 1978, the RO denied the veteran's initial claim 
for service connection for nervous condition.  The veteran 
appealed the denial and the Board later denied the claim in 
October 1981 on the basis that there was no objective 
evidence to show an acquired psychiatric condition in service 
or a manifested psychosis within one year of service 
discharge.  

Evidence before the Board at the time of its decision in 
October 1981 included service medical records, post-service 
VA and private treatment reports dated from 1975 to 1980 and 
lay statements from the veteran in which he essentially 
contends that his psychiatric problems were due to military 
service.  

Service medical records are entirely negative for complaints 
or findings of symptoms indicative of a chronic acquired 
psychiatric disorder.  At separation in May 1974, clinical 
evaluation of the veteran's psychiatric status was normal.  

Post service records include a diagnosis of paranoid 
schizophrenia made during initial private hospitalization in 
January 1977.  

A September 1977 VA neuropsychiatric examination concluded 
with the diagnoses of chronic anxiety and depressive 
psychoneurosis.  

The diagnosis of paranoid schizophrenia was reaffirmed during 
a brief private hospitalization in May 1978.  In August 1978, 
a private physician diagnosed schizophrenia, noting that 
while in service the veteran very likely had some emotional 
problems colored with some persecutory ideas.  He concluded 
that the onset of symptoms occurred in service secondary to 
harassment.  

Thereafter, service connection for a nervous disorder was 
denied by the RO in 1978, and this denial was upheld by a 
October 1981 Board decision.

In October 1996, the RO found that new and material evidence 
to reopen the veteran's claim of service connection had not 
been submitted.  The newly submitted evidence included VA and 
private treatment records dated from 1982 to 1994.  These 
records show multiple private psychiatric hospitalizations of 
the veteran for exacerbations of schizophrenia.  Included in 
these records is a letter from the veteran's treating 
psychiatrist dated February 1988.  The physician reported 
that the veteran's first episode of illness was in 1972 
during basic training.  He concluded that the veteran's 
mental illness was initiated, precipitated and made worst 
during his military service.  In its 1996 decision, the RO 
noted the finality of the prior Board decision and determined 
that the additional evidence was duplicative evidence that 
had previously been considered and therefore was merely 
cumulative.  

The additional evidence associated with the veteran's claims 
file since the RO's October 1996 denial consists of VA and 
private medical records dated from 1995 to 2002 which show 
continued psychiatric evaluation and treatment of the 
veteran's schizophrenia, as well as additional lay 
statements.  

Analysis

At the time of the October 1996 RO decision, the record 
included service medical records, which showed no complaints 
of diagnosis of, or treatment for schizophrenia.  Post 
service records show the veteran was first hospitalized for 
schizophrenia in 1977, several years after service discharge.  
Ever since then, he has continued to receive regular 
treatment for schizophrenia.  Although private physicians 
have indicated that the veteran's schizophrenia might be 
related to service, their opinions were based on the 
veteran's self-reported history without a review of his 
service medical records, which were negative for indications 
of psychiatric problems.  Neither examiner noted the basis 
for their conclusion or report treating the veteran prior to 
1977 and did not indicate any source, independent of the 
veteran, regarding his medical history.  Therefore, the Board 
can only conclude that the veteran himself reported this 
medical history to the examiner.  Lay assertions, merely 
transcribed by a medical expert, do not amount to new and 
material evidence.  See Leshore v. Brown, 8 Vet. App. 406 
(1995).  Moreover medical opinions which are based on an 
inaccurate factual premise carry no probative weight.  See 
Kightly v. Brown, 6 Vet. App. 200-205-6 (1994).

The evidence added to the file since 1996 does not establish 
the required link between the veteran's schizophrenia and 
military service.  The additional treatment reports while 
"new" in the sense that they were not previously of record, 
are not "material" for purposes of reopening the claim.  
Rather the evidence reflects current ongoing psychiatric 
treatment and lay statements claiming that such disorder was 
linked to service.  The evidence merely confirms a current 
diagnosis of a psychiatric disability.  None of this 
submitted evidence suggests the onset of a psychiatric 
disorder during military serivce, or within a year 
thereafter.  Therefore, this evidence is not probative of the 
question of whether schizophrenia was incurred or aggravated 
in service, the pivotal issue underlying the veteran's claim 
for service connection.  Hence, this evidence does not bear 
directly and substantially upon the specific matter under 
consideration, and, thus, is not so significant that it must 
be considered to fairly decide the merits of the claim.  

To the extent that the veteran has offered various statements 
in an attempt to establish that his schizophrenia was 
incurred during service, the Board notes that such evidence 
constitutes, essentially, reiterations of the veteran's 
assertions made in connection with the prior denial, and, 
thus, cannot be considered "new" within the meaning of 38 
C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).  In any event, as the veteran is not shown to 
possess the appropriate medical expertise and training to 
competently offer an opinion as to whether his schizophrenia 
had its onset during his active military service, any 
statements purporting to do so cannot constitute material 
evidence.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  For 
these reasons, the unsupported lay statements, even if new, 
can never serve as a predicate to reopen a previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Under these circumstances, the Board must conclude that none 
of the medical evidence added to the claims file since 
October 1996 constitutes new and material evidence sufficient 
to reopen the claim for service connection for an acquired 
psychiatric disability diagnosed as schizophrenia.


ORDER

As new and material evidence has not been submitted to reopen 
the claim for service connection for schizophrenia, the 
appeal is denied.


REMAND

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  Regulations also provide that VA will 
generally obtain a medical opinion before making a 
determination as to competence.  38 C.F.R. § 3.353(c) (2003).

The medical opinion in the claims folder, which addresses the 
veteran's competency, was provided in April 2000.  In January 
2002, the veteran was seen for a routine evaluation.  At that 
time he denied hallucinations, paranoia, manic symptoms or 
cognitive changes.  The veteran also denied recent episodes 
of suicidal or homicidal ideation, or impulsive-aggressive 
behaviors.  It was noted that he had been compliant with his 
medications.  In order to adequately address the current 
status of the veteran, a VA psychiatric examination should be 
conducted to determine if the veteran is currently competent 
to handle his own affairs.  In light of the law's presumption 
in favor of competency, see 38 C.F.R. § 3.353(d), and because 
the most recent medical opinion is four years old, the Board 
will remand the case so a new examination can be conducted.

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and his representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.

2.  The RO should ask the veteran or his 
representative to identify the names and 
addresses of all medical care providers 
who treated the veteran for his 
schizophrenia since 1998 to include 
records of private medical treatment, if 
the veteran has provided sufficiently 
detailed information to make such 
requests feasible.  In any case, the RO 
should document attempts to ensure all 
contemporary records of pertinent VA 
treatment or evaluation are associated 
with the claims file.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and request him to 
submit the outstanding evidence.

3.  The veteran should be afforded a VA 
psychiatric examination to determine if 
he is competent for VA purposes.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  All indicated tests and 
studies, including psychiatric testing, 
should be accomplished and all clinical 
findings should be reported in detail.  
An opinion should be provided as to 
whether the veteran has the mental 
capacity to contract or manage his own 
affairs, including disbursement of funds 
without limitation.  In providing the 
opinion, the physician must reconcile the 
other opinions of record specifically the 
April 2000 medical opinion.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
If the benefit sought on appeal remains 
denied, the RO must furnish the veteran 
and his representative an SSOC and allow 
them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



